Citation Nr: 0730153	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-18 230 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to November 
1975.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

In the March 2005 rating decision, the RO denied the 
veteran's claims for a compensable rating for both his 
service-connected residuals of a chip fracture of the left 
great toe and service-connected bilateral onychomycosis, 
determined that new and material had not been submitted to 
reopen the veteran's claim for PTSD, and granted nonservice-
connected pension.

The record reflects that the veteran expressed disagreement 
with respect to the denials of his claims for PTSD and his 
left great toe disability in March 2005 and perfected his 
appeal of the denials in June 2006.   

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board notes that the veteran withdrew his appeal with 
respect to his claim for entitlement to a compensable rating 
for his left great toe disability in May 2007.  Thus, that 
issue is no longer before the Board and is not subject to 
appellate review.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.







REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional notification and 
development.

The record reflects that the veteran was sent VCAA notice in 
June 2004; however, the Board notes that the notice did not 
adequately address what evidence the veteran needed to 
present to reopen his claim for PTSD.  In particular, the 
June 2004 VCAA notice letter did not specifically advise the 
veteran of his need to submit new and material evidence to 
reopen his claim and did not explain what evidence was needed 
to substantiate the elements required to establish service 
connection that were found insufficient in the prior 
September 2003 denial.

In addition, the veteran's representative asserted at the May 
2007 Travel Board hearing that VA was remiss in its duty to 
assist the veteran because the RO did not attempt to verify 
the veteran's claimed stressor events after he provided the 
names, units, dates and places describing his claimed 
stressor events in his PTSD Questionnaire.  The veteran's 
representative asked that the issue on appeal be remanded so 
that the veteran's claimed stressors may be developed.  

The record reflects that the veteran submitted PTSD 
Questionnaires in June 2004 and March 2005 wherein he 
reported that a friend was killed in an explosion in January 
1975 while the veteran was stationed at Fort Bliss, Texas and 
another friend died after overdosing one night in November 
1970 while stationed in Pleiku, Vietnam.  It is further noted 
that the veteran reported at the May 2007 Board hearing that 
his base received rocket and mortar attacks regularly from 
January 1970 to June 1970 while he was stationed at Pleiku.  
However, no attempt to verify any of the veteran's claimed 
stressor events has been made.    



Accordingly, the case is REMANDED for the following actions:

The RO should provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should advise the veteran of 
his need to submit new and material 
evidence and explain what evidence is 
needed to substantiate the elements 
required to establish service connection 
that were found insufficient in the 
September 2003 denial of the claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

	




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


